Citation Nr: 9906100	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  95-37 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1961 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

In September 1995, the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a heart disorder and a 
mental disorder.  However, review of the claims file reflects 
that there is no final determination with regard to the issue 
of entitlement to service connection for a mental disorder.  
Specifically, there is no rating decision on the issue of 
entitlement to service connection for a mental disorder.  

In March 1981, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, which 
included the claim for service connection for a mental 
disorder.  In November 1981, the RO notified the veteran that 
his mental condition was considered to be constitutional or 
developmental in origin and not considered a disease or 
injury under VA regulations.  Subsequently in November 1981, 
the veteran responded that he disagreed with the November 
1981 letter from the RO and expressed his wish to appeal his 
case.  

However, the veteran has not been furnished a statement of 
the case in connection with his disagreement with the RO's 
denial of service connection for a mental disorder, thus, the 
November 1981 denial of service connection for a mental 
disorder has not become final.  Accordingly, the issue has 
been rephrased, as noted on the title page.





REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran claims that service connection for a psychiatric 
disorder and heart disorder should be granted because these 
disorders are attributable to his period of active duty.

In his November 1995 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran reported that additional medical records 
could be obtained from the Long Beach VA Medical Center 
(VAMC) and stated that additional private treatment records 
would be submitted at his personal hearing.  Thereafter, 
private treatment records were received by the RO and the 
veteran canceled his personal hearing; however, it is not 
clear whether the VA medical records to which the veteran 
referred in his VA Form 9 are contained in the claims file 
and there is no evidence to suggest that the RO has attempted 
to obtain such evidence.  Moreover, the June 1997 
supplemental statement of the case does not indicate that 
additional VA medical records were considered.

Accordingly, inasmuch as review of the record indicates that 
additional clinical evidence which is not in the claims 
folder may be available, the claims file must be returned to 
the RO to obtain such records.  

In this regard, the Court has determined that medical records 
concerning a veteran which are in VA's possession at the time 
a determination is made about his or her claim will be 
considered to be evidence which was in the record before the 
adjudicators at the time of the final decision, regardless of 
whether such records were actually before the adjudicators.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992), Damrel v. 
Brown, 6 Vet. App. 242 (1992).

As noted above, the veteran has not been furnished with a 
statement of the case with regard to the issue of entitlement 
to service connection for a psychiatric disorder.  Pertinent 
law and regulations provide that a statement of the case must 
be complete enough to allow the appellant to present written 
and/or oral arguments before the Board.  It must contain a 
summary of the evidence in the case relating to the issue or 
issues with which the appellant or representative has 
expressed disagreement; a summary of the applicable laws and 
regulations, with appropriate citations; a discussion of how 
such laws and regulations affect the determination; and the 
determination of the agency of original jurisdiction on each 
issue as well as the reasons for each such determination.  38 
C.F.R. § 19.29 (1998).  

The Board notes that the October 1995 statement of the case 
and June 1997 supplemental statement of the case provided to 
the veteran do not include the regulations regarding service 
connection.  Rather, they contain the criteria pertinent to 
the requirement of new and material evidence for the 
reopening of a claim.  

In view of the required development for the issue of service 
connection for a psychiatric disorder, the issue of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a heart 
disorder should be deferred pending a remand of the case to 
the RO for further development, including obtaining 
additional VA treatment records.

Accordingly, in light of the above and to ensure the veteran 
full due process, the case is REMANDED to the RO for the 
following action:


1. The RO should obtain the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and non-VA, inpatient 
and outpatient, who have treated the 
veteran for a heart disorder or 
psychiatric disorder since service.  
After obtaining any necessary 
authorization, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have 
not previously been secured.  The 
attention of the RO is specifically 
directed to any treatment records 
available from the Long Beach VAMC.  
Regardless of the veteran's response, 
the RO should secure all outstanding 
VA treatment records.

2. Thereafter, the RO should prepare a 
supplemental statement of the case 
with respect to the claim for service 
connection for a psychiatric disorder 
and whether new and material evidence 
has been submitted to reopen the claim 
of entitlement to service connection 
for a heart disorder.  The statement 
of the case should summarize the 
pertinent evidence and applicable laws 
and regulations, discuss how those 
laws and regulations affect the 
determination, and set forth the RO's 
determination as to these claims.  38 
C.F.R. §§ 19.26, 19.29 (1998).  

If the benefit sought on appeal, for which a notice of 
disagreement has been filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 6 -


